Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-3, 7-13, 15, 16, 18, 19, 21 and 22 in the reply filed on 08/16/21 is acknowledged.  Claims 48, 67, 68 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/21.

Objections
Claim 15 is objected to for not containing a reference to SEQ ID NO: 1. The application is sequence complaint, but claim 15 must refer to the sequence listing. 

Claim Rejections 35 USC 102(A)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-12, 13, 15, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(A) as being anticipated by Shekaran, et al.  (Biomaterials (2014), 35(21); 5453-5461; on IDS).

This meets the limitations of claims 1 by teaching bone morphogenic peptides crosslinked by a PEG network bonded to adhesion peptides. Claims 2, 7 and 22 are met because this reference also teaches that the hydrogels comprise multipotent stem cells and aid in their regeneration (Abstract; 2.6). Claims 8-12 and 16 are met because this reference teaches that structurally, the GFOGER-functionalized PEG-maleimide macromer with a bi-cysteine cross-linking peptide (VPM) containing an MMP cleavage site, resulting in the formation of an insoluble cross-linked PEG hydrogel network (See Fig. 1B). Claim 18 is met because the PEG would necessarily be attaches to the thiol groups of the crosslinker comprising cysteines at each end. Claims 13 and 15 are met because Shekaran teaches GRGDSPC as the adhesion peptide. Claims 19 and 20 are met because this reference teaches that the PEG is present at 4% of the composition, which is between 1-8% w/v. 

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 15, 16, 18, 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekaran in view of Cha et al. (US2013/0052712). 
The teachings of Shekaran have been described supra.
The difference between the prior art and the instant claims is that the prior art does not teach that the tissue regeneration can incorporate intestinal, lingual or gastric organoids.  
Cha teaches that issue engineering technology refers to a technology of culturing cells on a scaffold to prepare a cell-scaffold composite and regenerating biological tissue and organs using the same [0005]. Basic principles of tissue engineering technology is gathering required tissue from the body of a patient, isolating cells from the tissue, culturing the isolated cells on a scaffold to prepare a cell-scaffold composite, and then, implanting the prepared cell-scaffold composite into a human body again. Tissue engineering technology is applied for regeneration of most organs of human body including artificial skin, artificial bone, artificial cartilage, artificial cornea, artificial vessel, artificial muscle, and the like [0005]. Cha further teaches a similar tissue PEG-adhesion peptide delivery system using GRGDSPC as the adhesion peptide [0039-0043].  Further this reference teaches that a wide range of proteins and organoids can be incorporated 
As such, it would have been obvious to one of ordinary skill in the art to use the tissue regeneration system of Shekran in other tissue regeneration, such as lingual. One would be motivated to modify the composition of Shekran for use in other tissues because Cha teaches that a similar system is useful for wide range of tissues with similar PEG and adhesion peptide delivery system. As such, there is a reasonable expectation of success that the tissue engineering system of Shekaran will be useful in other tissues of the body depending upon the type of proteins and organoids incorporated in the matrix. 
As such, claim 3 is rendered obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-13, 15, 16, 18, 19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-14 and 16-19 of copending application No. 16/191,685 in view of Cha. 
Claim 1 of ‘685 teaches a similar hydrogel having dispersed material in a polymer-adhesion peptide network with the same formula as instant claims 8-12. 
The difference between the hydrogel of ‘685 and the instant claims is that the instant claims are drawn to cellular material being dispersed throughout the hydrogel, whereas the ‘685 claims are drawn to lysostaphin being dispersed throughout them. However, as discussed in Cha 
As such, instant claims 1-3, 7-12 and 22 are met. Claims 13 and 15 are met by claims 8 and 9 of ‘685 because they teach GRGDSPC as the sequence. Instant claims 16 and 18 are met by claims 11 and 12, which teach the MMP-cleavable peptide and poly(PEG) dithiol. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEANETTE M LIEB/            Primary Examiner, Art Unit 1654